Citation Nr: 9931672	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  95-24 090A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for service 
connected skin condition (tinea rubrum), currently evaluated 
as 10 percent disabling.

2.  Entitlement to an increased evaluation for service 
connected anxiety disorder, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to November 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of May 1995 from the Jackson, 
Mississippi Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claims 
seeking entitlement to increased evaluations for service 
connected skin condition (tinea rubum) and an anxiety 
disorder.  

Initially, the veteran had requested a hearing in connection 
with this appeal before a Member of the Board at the RO.  In 
May 1999, he was notified at his last known address that a 
hearing was scheduled for June 7, 1999, but he failed to 
report at the appointed time and place.


REMAND

The veteran's assertion of an increase in severity of his 
service-connected disorders constitutes a well-grounded claim 
requiring the VA fulfill the statutorily mandated duty to 
assist under 38 U.S.C.A. § 5107(a) (West 1991).  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992).

Initially, a procedural anomaly in this case must be 
addressed.  The Board notes that the appeal regarding 
entitlement to an increased evaluation for the skin condition 
has been pending since the RO's rating decision of October 
1990, which denied an (increased) compensable evaluation for 
tinea rubrum.  This decision was timely appealed to the 
Board, which remanded the matter for further development in 
August 1991.  Subsequently, the RO issued a rating decision 
in November 1991, which granted a 10 percent evaluation for 
the tinea rubrum, following the additional development.  The 
RO also sent the veteran a notification letter on December 2, 
1991, which stated that this essentially was a full grant of 
allowable benefits and that accordingly, the appeal had been 
withdrawn by the RO.  Consequently, this matter was not 
returned to the Board for further appellate consideration.  

In this regard, the Board notes that in AB v. Brown, 6 Vet. 
App. 35 (1993), the United States Court of Appeals for 
Veterans Claims (Court) held that a claim for an original or 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation.  
The Court also stated that it follows that such a claim 
remains in controversy "where less than the maximum available 
benefits is awarded."  Id. at 38.  The Court did not further 
define the term "maximum available benefits."  In the case 
presently before the Board, the veteran has been awarded a 10 
percent evaluation for the skin disorder under Diagnostic 
Code 7806, which allows a maximum schedular evaluation up to 
50 percent disabling.  Additionally, the potential may exist 
for a higher evaluation under the extraschedular provisions 
of 38 C.F.R. § 3.321 (1999).  Thus, the RO's November 1991 
rating decision's statement that the 10 percent evaluation is 
the maximum allowable under the law is inaccurate.  
Furthermore, the record does not appear to include any 
written statement from the veteran expressly stating an 
intention to limit his entitlement to a 10 percent disability 
evaluation for the disability.  Therefore, the matter 
regarding entitlement to an increased evaluation for a skin 
disorder has remained open since the October 1990 rating 
decision, which was the subject of the Board's August 1991 
remand.  

Regarding both claims seeking entitlement to increased 
evaluations for a skin condition and an anxiety disorder, the 
Board finds that further development is warranted.  
Specifically, the Board notes that the most recent VA 
examinations addressing both disorders were conducted in 
April 1995, more than four years ago.  Since that time, the 
veteran has essentially asserted in his hearing testimony of 
June 1996 that both his skin condition and anxiety disorder 
have increased in severity.  Furthermore, since the VA 
examinations of April 1995, there have been associated with 
the claims file VA medical records addressing treatment for 
numerous health problems, including symptoms related to the 
veteran's psychiatric and skin disorders.  The Court has held 
that the fulfillment of the statutory duty to assist includes 
the conduct of a through and contemporaneous medical 
examination which takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121 (1991).

Finally, the Board observes that while the claim for 
entitlement to an increased evaluation for anxiety was in 
appellate status, and since the most recent supplemental 
statement of the case was issued on June 24, 1996, the VA 
criteria for evaluating psychiatric pathology was amended 
effective November 7, 1996.  See 61 Fed. Reg. 52695-52702 
(October 8, 1996)(codified at 38 C.F.R. §§ 4.125-4.130 
(1999)).  As the instant issue includes the question of the 
proper current rating assigned for the anxiety disorder, 
review consistent with the new criteria is indicated for the 
period after which it became effective.  Moreover, the RO has 
not had an opportunity to review the veteran's anxiety 
disorder under the new criteria nor has the veteran or his 
representative had an opportunity to make a presentation 
under the new criteria.

While it regrets the delay involved in remanding this case, 
the Board is of the opinion that proceeding with a decision 
on the merits at this time would not ensure full compliance 
with due process.

In view of the foregoing, further appellate consideration 
will be deferred and the case is REMANDED for the following:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatments of any physicians, 
hospitals or treatment centers (private, 
VA, military or other) who have provided 
him with relevant treatment for the 
disabilities at issue, not already 
associated with the claims file.  After 
obtaining the appropriate signed 
authorization for release of information 
forms from the veteran, the RO should 
contact each physician, hospital or 
treatment center specified by the veteran 
to request specifically any and all 
medical or treatment records relevant to 
the above mentioned claim.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the veteran and 
his representative should be provided 
with information concerning the negative 
results and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1999).

2.  Thereafter, the veteran should be 
scheduled for a VA psychiatric 
examination to ascertain the current 
nature and extent of the service 
connected anxiety disorder.  All 
indicated tests should be accomplished 
and all clinical findings and subjective 
complaints should be reported in detail.  
The claims folder and a copy of the new 
psychiatric rating criteria should be 
provided to the examiner prior to the 
examination.  After reviewing the claims 
folder and examining the veteran, the 
examiner should enter an opinion as to 
the degree of industrial impairment 
caused by the service connected 
psychiatric disorder.  A Global 
Assessment of Functioning (GAF) score 
should also be determined and a full 
explanation of its meaning should be set 
forth.

3.  The RO should schedule the veteran 
for a VA dermatological examination by an 
appropriate specialist(s) in order to 
assess the current nature, severity, and 
characteristics of his service connected 
skin condition.  If possible, said 
examination should be scheduled when the 
veteran's skin disorder is most 
disabling.  Bowers v. Brown, 2 Vet. App. 
675 (1992); Ardison v. Brown, 2 Vet. App. 
405 (1994).  All necessary tests should 
be conducted, and the examiner should 
review the results of any testing prior 
to completion of the report.  The claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examiner prior to the examination.
The examiner should discuss any and all 
manifestations of the veteran's current 
service connected skin disorder, 
classified as tinea rubrum. Specifically, 
the examiner is to determine: (1) to what 
extent the skin condition involves 
extensive or exposed parts of the 
veteran's body; and (2) whether, and to 
what extent, it is manifested by 
exfoliation, exudation, itching, lesions, 
disfigurement, crusting, or systemic or 
nervous manifestations, such as 
hypersensitivity to heat or cold. The 
examiner should also render an opinion as 
to its repugnancy.  A discussion of the 
history of the disorder, including the 
frequency and extent of any outbreaks, 
should be detailed.  The examiner also 
should specifically provide an opinion on 
the overall disability caused only by the 
veteran's skin disorder.  The reasoning 
which forms the basis of the above 
opinions should be set forth.  All 
findings are to be recorded in a concise, 
legible manner and made part of the 
claims folder.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report. If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

5.  When the aforementioned examinations 
have been completed, the case should be 
reviewed by the RO.  This review should 
include considerations of the change in 
regulatory criteria referable psychiatric 
disabilities effective in November 1996, 
as well as information added to the file 
since the last supplemental statement of 
the case.  Regarding the claim for an 
increased evaluation for a skin disorder, 
as this claim has remained open and 
pending since the October 1990 rating 
decision, which was remanded by the Board 
in August 1991, the RO should address all 
the evidence generated since that initial 
claim was filed.  In the event that the 
benefits sought are not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded a reasonable 
opportunity to respond thereto. 

Thereafter the case should be returned to the Board for 
further appellate consideration.  No action is required of 
the veteran until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


